Citation Nr: 0700663	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension as due 
to an undiagnosed illness.

2.  Entitlement to service connection for hypertension on a 
direct basis.

3.  Entitlement to service connection for a cardiac 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 203 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The issues of service connection for hypertension on a direct 
basis and cardiac disability and disability manifested by 
joint pain, both to include as due to undiagnosed illness, 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran is currently diagnosed with hypertension.


CONCLUSION OF LAW

Hypertension is not presumed due to an undiagnosed illness as 
a result of service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.317 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letter dated in January 2003, May 2004, December 2005, and 
March 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the May 
2004, December 2005, and March 2006 letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and he was provided with every 
opportunity to submit evidence and argument in support of his 
claim.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2003, May 2004, and December 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
the March 2006 letter informed the veteran of how VA assigns 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in November 2003, 
April 2003, and September 2005.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran contends that he has hypertension due to an 
undiagnosed illness incurred while serving in Southwest Asia 
during the Gulf War.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  Since 
hypertension is a diagnosed illness, service connection 
cannot be granted under the presumptive provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   


ORDER

Entitlement to service connection for hypertension as due to 
an undiagnosed illness is denied.


REMAND

With respect to the issues of entitlement to service 
connection for a cardiac disability and entitlement to 
service connection for a disability manifested by joint pain, 
the Board notes that a December 2003 VA letter to the veteran 
reflects that he had been afforded VA examination in 
conjunction with his participation in the VA Persian Gulf 
Registry.  It does not appear that the report of the 
referenced examination is of record  

With respect to the issue of service connection for 
hypertension on a direct basis, although service connection 
for hypertension cannot be granted under the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

On the clinical examination for separation from service in 
November 1991, the veteran's blood pressure was recorded as 
150/80.  The earliest post-service medical evidence includes 
private treatment records from the St. Francis Hospital in 
November 1997 where the veteran's blood pressure reading was 
166/94.  The earliest diagnosis of hypertension in the record 
is dated in 2002.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, medical opinions in 
conjunction with the review of the entire record and 
examinations of the veteran is warranted to indicate whether 
or not the veteran's complaints of joint pain and cardiac 
problems are the result of an undiagnosed illness as a result 
of his participation in the Gulf War and to indicate whether 
or not the veteran's current hypertension is related to the 
veteran's active service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the VA Persian Gulf 
Registry examination report referred to 
in the December 2003 VA letter from the 
VA Medical Center in Indianapolis.

2.  The veteran should be scheduled for 
VA examination in connection with his 
claimed joint and cardiac disabilities.  
The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s), and 
the examination report(s) should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Specifically, 
the veteran should be afforded orthopedic 
and cardiac VA examinations.

a.  The orthopedic evaluation should 
determine whether the veteran currently 
has a diagnosed joint disorder and if so, 
is it related to his experiences in the 
Persian Gulf. The examiner should also 
determine whether there are objective 
signs of joint disease or other non-
medical indicators that are capable of 
independent verification to account for 
the veteran's complaints of joints pain.  
If there are objective signs or non-
medical indicators of painful joints, the 
examiner should, if possible, establish a 
diagnosis for the signs that are present. 
(Each affected joint should be 
addressed.)

If a diagnosis cannot be established, 
this should be stated.  If the 
manifestations cannot be attributed to a 
diagnosed illness, and there is an 
undiagnosed chronic joint illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

b.  The cardiac examination should 
determine whether the veteran has 
objective evidence of a cardiac 
disability.  If so, the examiner should 
state whether the veteran's cardiac 
complaints are attributable to a 
diagnosed disability and if so, whether 
such diagnosed condition is related to 
service.  If the manifestations cannot be 
attributed to a diagnosed illness, and 
there is an undiagnosed chronic cardiac 
illness, the examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or whether the undiagnosed 
illness was caused by a supervening 
condition or event.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hypertension.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran's current hypertension is related 
to the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


